      Case 4:19-cv-00138-RH-MAF Document 137 Filed 07/26/21 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF FLORIDA
                              TALLAHASSEE DIVISION

CHARNESHA ALEXANDER,
          Plaintiff,
v.                                              Case No: 4:19-cv-138-RH-MAF
UNITED STATES OF AMERICA and
PAUL ROLSTON,
          Defendants.

                       DEFENDANT, UNITED STATES’ OBJECTIONS
                         TO PLAINTIFF’S EXHIBITS FOR TRIAL

          Defendant, United States, states its objections to Plaintiff CHARNESHA

ALEXANDER’s exhibits listed for trial as follows.

 Exhibit                    Description                   Defendant, United
  No.                                                     States’, Objections
   1.            Medical records                          No Objection

     2.          Medical request                          No Objection

     3.          Alexander IESR                           FRE 401/402, 403, 407,
                                                          802; Barred by Ruling on
                                                          U.S. Motion in Limine.
     4.          Delinquent Local Investigations          FRE 401/402, 403, 802;
                                                          Barred by Ruling on U.S.
                                                          Motion in Limine.
     5.          Alexander Investigation                  Individual components of
                                                          the investigation may be
                                                          admissible. As to entirety
                                                          of file: FRE 401/402, 403,
                                                          802; Barred by Ruling on
                                                          U.S. Motion in Limine.
     6.          Exam room photographs                    No Objection



                                            1
  Case 4:19-cv-00138-RH-MAF Document 137 Filed 07/26/21 Page 2 of 7




7.      Tucker Expert Report                      FRE 401/402, 802

8.      ACOG Well Woman Care                      FRE 401/402, 403, 802

9.      ACOG Sexual Misconduct                    FRE 401/402, 802

10.     Standards of employee conduct             No Objection

11.     Sexually Abusive Behavior                 No Objection

12.     Patient Care (6031.04)                    No Objection

13.     PREA Prison and Jail Standards            Duplicative

14.     Refuge House Agreement 2015               FRE 401/402

15.     Refuge House Agreement 2016               No Objection

16.     Lesson Plan forensic medical exams        FRE 401/402

17.     Lesson Plan sexually abusive behavior 13 No Objection

18.     Lesson Plan sexually abusive behavior 14 No Objection

19.     Lesson Plan sexually abusive behavior 15 No Objection

20.     Lesson Plan sexually abusive behavior 17 No Objection

21.     Lesson Plan supervision of offenders 16   No Objection

22.     Institution Supplement sexually abusive   No Objection

23.     Managing Female Offenders                 No Objection

24.     Sexually abusive behavior overview        No Objection

25.     PowerPoint Sexually Abusive Behavior      No Objection

26.     PREA screening                            No Objection

27.     PREA proof of posting                     No Objection



                                    2
  Case 4:19-cv-00138-RH-MAF Document 137 Filed 07/26/21 Page 3 of 7




28.     DELETED

29.     DELETED

30.     Rolston training list                  No objection.

31.     2016 Program Review                    FRE 401/402

32.     2017 Program Review                    FRE 401/402

33.     PREA Audit 2015                        No Objection

34.     DELETED

35.     PREA Program Review 2014-15            No Objection.
        (REDACTED-SANITIZED)
36.     PREA Audit summary 15                  No Objection.

37.     ACA Audit                              No Objection.

38.     DELETED

39.     DELETED

40.     DELETED

41.     DELETED

42.     DELETED

43.     DELETED

44.     DELETED

45.     DELETED

46.     DELETED

47.     DELETED

48.     Barnett medical records                Depending on Use: FRE
                                               401/402, 802


                                  3
  Case 4:19-cv-00138-RH-MAF Document 137 Filed 07/26/21 Page 4 of 7




49.     Batchelor medical records              Depending on Use: FRE
                                               401/402, 802
50.     Blevins medical records                Depending on Use: FRE
                                               401/402, 802
51.     DELETED

52.     Dodd· medical records                  Depending on Use: FRE
                                               401/402, 802
53.     Farber Medical Records                 Depending on Use: FRE
                                               401/402, 802
54.     DELETED

55.     Rodriguez Medical Records              Depending on Use: FRE
                                               401/402, 802
56.     DELETED

57.     Winston Medical Records                Depending on Use: FRE
                                               401/402, 802
58.     Barnett Investigation                  FRE 401/402, 403, 802

59.     Batchelor Investigation                FRE 401/402, 403, 802

60.     Blevins Records                        No objection.

61.     DELETED

62.     Dodd Investigation                     FRE 401/402, 403, 802

63.     Farber Investigation                   FRE 401/402, 403, 802

64.     DELETED

65.     Rodriguez Investigation                FRE 401/402, 403, 802

66.     DELETED

67.     Winston Investigation                  (Exhibit Missing –
                                               Defendant Reserves Right
                                               to Object Upon Review of
                                               Exhibit.)



                                    4
  Case 4:19-cv-00138-RH-MAF Document 137 Filed 07/26/21 Page 5 of 7




68.     Trauma-informed assessment*              FRE 401/402, 802; Barred
                                                 by Ruling on U.S. Motion
                                                 in Limine
69.     Correia Declaration 1*                   FRE 401/402, 403, 802;
                                                 Barred by Ruling on U.S.
                                                 Motion in Limine
70.     Correia Declaration 2*                   FRE 401/402, 403, 802;
                                                 Barred by Ruling on U.S.
                                                 Motion in Limine
71.     Rolston DV Injunction 1996*              FRE 401/402, 403, 802;
                                                 Barred by Ruling on U.S.
                                                 Motion in Limine
72.     Rolston injunction action in Leon*       FRE 401/402, 403, 802;
                                                 Barred by Ruling on U.S.
                                                 Motion in Limine
73.     Highsmith Investigation*                 FRE 401/402, 403, 802;
                                                 Barred by Ruling on U.S.
                                                 Motion in Limine
74.     Turner Declaration*                      FRE 401/402, 403, 802;
                                                 Barred by Ruling on U.S.
                                                 Motion in Limine
75.     U.S. v. Dixon testimony*                 FRE 401/402, 403, 802, ;
                                                 Barred by Ruling on U.S.
                                                 Motion in Limine
76.     U.S. v. Moore testimony*                 FRE 401/402, 403, 802;
                                                 Barred by Ruling on U.S.
                                                 Motion in Limine
77.     Walker-Fontaine deposition*              FRE 401/402, 403, 802;
                                                 Barred by Ruling on U.S.
                                                 Motion in Limine
78.     2006 Shooting Incident Articles*         FRE 401/402, 403, 802;
                                                 Barred by Ruling on U.S.
                                                 Motion in Limine
79.     Rolston Reprimand for False Statement*   FRE 401/402, 403, 802;
                                                 Barred by Ruling on U.S.
                                                 Motion in Limine
80.     Bergonia Probable Cause Affidavit*       FRE 401/402, 403, 802;
                                                 Barred by Ruling on U.S.
                                                 Motion in Limine


                                   5
      Case 4:19-cv-00138-RH-MAF Document 137 Filed 07/26/21 Page 6 of 7




    81.      Bergonia Prosecution Victim Letter*         FRE 401/402, 403, 802;
                                                         Barred by Ruling on U.S.
                                                         Motion in Limine
    82.      Proof of Posting PREA posters*              FRE 401/402, (Possibly
                                                         Duplicative of Ex. 27.)
    83.      E-mails relating to Rolston*                Based on unmarked
                                                         exhibits provided it
                                                         appears that these include
                                                         emails from multiple
                                                         different authors over the
                                                         course of multiple years.
                                                         Defendant reserves the
                                                         right to object after these
                                                         emails are identified with
                                                         specificity.
    84.      Health Services Memo 7-25-18*               FRE 401/402, 802.

    85.      Workforce Utilization Memo 11-2-17*         FRE 401/402, 802.

    86.      Dr. Rogers Memo on Barnett case*            FRE 401/402, 403, 802,
                                                         Privileged and Subject to
                                                         Clawback Agreement at
                                                         ECF No. 109.
    87.      Staff Misconduct Investig. Auth 7-7-17*     FRE 401/402, 403, 404,
                                                         802.
    88.      Staff Misconduct Investig. Auth 7-8-16*     FRE 401/402, 403, 404,
                                                         802.
    89.      Transfer to FDC 1-3-19*                     FRE 401/402, 403, 407,
                                                         802.

       *Defendant United States objects to these exhibits in full due to their untimely
disclosures. Plaintiff designated these documents as impeachment exhibits for the first
time on July 12, 2021. On July 14, 2021, Defendant United States asked Plaintiff to
identify where these documents were on Plaintiff’s Rule 26(a)(3) disclosures, given the
Court indicated disclosures were past due, and any defects needed to be cured by June
28, 2021. [ECF No. 132 at 4].




                                            6
        Case 4:19-cv-00138-RH-MAF Document 137 Filed 07/26/21 Page 7 of 7




                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 26, 2021, the foregoing Objections were

served by email on James V. Cook at cookjv@gmail.com, and Richard Johnson at

rick@rej-law.com. In addition, a copy of these Objections has been served by email on

Steve     Carter,   at   SCarter@HenryBLaw.com         and     Miriam    Coles     at

MColes@HenryBLaw.com.

                                     Respectfully submitted,

                                     JASON R. COODY
                                     ACTING UNITED STATES ATTORNEY

                                     /s/ Marie A. Moyle
                                     Mary Ann Couch
                                     Assistant United States Attorney
                                     Florida Bar No. 0098917
                                     Kathryn Drey
                                     Assistant United States Attorney
                                     Florida Bar No.: 142492
                                     Peter G. Fisher
                                     Assistant United States Attorney
                                     Florida Bar No.: 413010
                                     Marie A. Moyle
                                     Assistant United States Attorney
                                     Florida Bar No.: 1003498
                                     111 N. Adams Street
                                     Tallahassee, FL 32301
                                     peter.fisher@usdoj.gov
                                     850-942-8430




                                         7
